Citation Nr: 1625618	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  03-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for residuals of a lumbar spine injury with degenerative changes and scoliosis.

2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and M.F.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to July 1986.

These matters initially came before the Board of Veterans' Appeals (Board) from a June 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In that decision, the RO granted an increased (10 percent) disability rating for residuals of a lumbar spine injury with degenerative changes and scoliosis, effective from November 9, 2001.  The RO in Oakland, California currently has jurisdiction over the Veteran's claims.

In March 2003, the RO granted an increased (20 percent) disability rating for the service-connected back disability, effective from October 21, 2001.

The Veteran testified before a Veterans Law Judge (VLJ) at a July 2004 hearing.  A transcript of that hearing has been associated with his file.  That VLJ has retired and is unable to participate in any further adjudication. 

In September 2005, the Board remanded the issue of entitlement to an increased rating for the service-connected back disability for further development.

In October 2010, the Board granted service connection for left leg sciatica as secondary to the service-connected back disability.  The Board also remanded the issue of entitlement to an increased rating for the service-connected back disability for further development.

In October 2010, the Appeals Management Center (AMC) implemented the Board's October 2010 decision with respect to the grant of service connection for left leg sciatica and assigned an initial 20 percent disability rating, effective from November 9, 2001.  The same rating action decreased the rating for residuals of a lumbar spine injury with degenerative changes and scoliosis from 20 percent to 10 percent.  Since the overall rating was increased and not reduced, the provisions of 38 C.F.R. § 3.105(e) (2015) were not applicable. 

In August 2012, the Board remanded the increased rating issue in order to schedule the Veteran for a new Board hearing before a VLJ.

The Veteran testified before the undersigned at an April 2013 videoconference hearing at the RO.  A transcript of that hearing has been associated with his file.

In July 2013, the Board remanded the issue of entitlement to an increased rating for the service-connected back disability and the inferred issue of entitlement to a TDIU (see Rice v., Shinseki, 22 Vet. App. 447 (2009)) for further development.

In an April 2015 decision, a Decision Review Officer (DRO) restored the 20 percent rating for residuals of a lumbar spine injury with degenerative changes and scoliosis on the basis that the October 2010 reduction was due to clear and unmistakable error.  The DRO also assigned an initial 40 percent disability rating for left leg sciatica, effective from April 20, 2015.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran was afforded a VA examination in April 2015 to assess the severity of his service-connected back disability.  The examination report indicates that the ranges of motion of the thoracolumbar spine were "abnormal or outside of normal range."  The actual numeric ranges of motion which were reported, however, are all normal.  Moreover, the examiner initially diagnosed the Veteran as having intervertebral disc syndrome (IVDS), but subsequently indicated in the IVDS section of the examination report that the Veteran did not have IVDS of the thoracolumbar spine.  Hence, no information was provided as to the severity of any episodes of IVDS requiring bed rest.

The April 2015 VA examiner concluded that the Veteran would be unemployable due to his service-connected disability.  She reported that he was a sound engineer and had last worked in 2005; he could no longer do any heavy lifting or carrying.  However, in his application for TDIU in January 2011, the Veteran claimed that he last worked in 1996.  He reported that he did not leave his last job because of disability and had not tried to obtain further employment.  It was reported that he completed 4 years of college and had several additional years of training as a sound engineer and in animation.  He completed the latter training after leaving his last job.  

In light of the oversights and inconsistencies present in the April 2015 VA examination report, a remand is necessary to obtain clarification as to the actual ranges of spinal motion recorded during the examination and as to whether the Veteran has experienced IVDS at any time during the claim period.  The information pertaining to IVDS is particularly crucial because the criteria for rating spinal disabilities on the basis of IVDS were amended twice during the claim period and the particular criteria used to rate the Veteran's back disability is dependent upon the presence or absence of IVDS.  It should be clarified whether the Veteran is precluded from performing light manual and/or sedentary employment in light of his advanced training and college education.  Therefore, a new VA examination should be obtained upon remand.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the file all updated VA records of the Veteran's treatment, to specifically include:
(a)  all records from the San Francisco VA Health Care System dated from August 2009 through the present;
(b)  all records from the VA Palo Alto Health Care System dated from August 2014 through the present; and
(c)  all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  After all efforts have been exhausted to obtain and associate with the file any additional treatment records, afford the Veteran a VA back examination by a physician to determine the nature and severity of his lumbar spine disability.  The examiner should review all relevant electronic records contained in the VBMS and Virtual VA systems (including a copy of this remand and any records obtained pursuant to this remand).  

Following a review of the evidence and examination of the Veteran, the physician should fully describe all current back symptomatology resulting from the service-connected lumbar spine disability, specifically addressing:

(a)  The actual ranges of thoracolumbar spinal motions (in degrees), including the range of motion following repetitive motion and any additional limitation of function during flare-ups.


(b)  Whether the Veteran experienced intervertebral disc syndrome at any time since November 2001?  If so, the medical professional should report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during any 12 month period.

(c)  Determine the resulting industrial impairment caused by the service-connected lumbar spine disability and left lower extremity sciatica.  Proffer an opinion whether service-connected disability would preclude the Veteran from participating in light manual and/or sedentary employment consistent with his education and work experience.

The medical professional must provide reasons for any opinion given.

3.  Thereafter, the originating agency should adjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case should be returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


